IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CONDEMNATION BY THE MERCER               : No. 272 WAL 2014
AREA SCHOOL DISTRICT OF MERCER           :
COUNTY FOR ACQUISITION OF LAND           :
FOR SCHOOL PURPOSES IN THE               : Petition for Allowance of Appeal from the
BOROUGH OF MERCER, BEING THE             : Order of the Commonwealth Court
LANDS OF KEVIN AND DOREEN                :
WRIGHT AND GLENN AND EDITH               :
KROFCHECK                                :
                                         :
                                         :
PETITION OF: GLENN AND EDITH             :
KROFCHECK                                :


                                      ORDER


PER CURIAM

      AND NOW, this 21st day of October, 2014, the Application to Impose Sanctions

and the Petition for Allowance of Appeal are DENIED.